Case 1:16-cv-24687-KMW Document 342 Entered on FLSD Docket 11/26/2018 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOU TH EM D ISTRJCT OF FLO M D A
                              CA SE N O .16-24687-CIW W 1LLIA M S

   ED GA RD O LEBRON ,

                 Plaintiff,
   VS.

   RO YM CA RIB BEAN CRU ISES,LTD .,

                 Defendant.
                                        /

    O R DER DEN W N G M O TION FO R LEA V E T O SER VE TH IR D-PAR TY SUBPO ENA

          THIS M ATTER came beforetheCourton Defendant'sM otion forLeaveto ServeThird-

   PartySubpoenaEDE 3342.DefendAntseeksleavetoserveasubpoenaonJurorNumber4's
   formeremployer,Norwegian CruiseLines(NCL),to obtainportionsofJlzrorNumber4's
   persormelfileaboutthe end ofheremploymentrelationship with NCL.Defendantarguesthatif

   JurorNllmber4 wasterminated byNCL orhada seriousofdisciplinaryeventswhileemployed

   by NCL,she may have been biased againstthe cruiseindustry asawhole.Asboth partiesagree,

   theparty seeldng a subpoena afterthe closeofdiscoverym ustdem onstrategood cause.SeeDE

   334 at3,D E 341 at 1.D efendanthasnotshow n good cause. Defendant'srequestisbased on

   nothing m orethan speculation.Furtherm ore,Defendantcould haveinquired into JlzrorNtlmber

   4'semploymenthistorywithN CL during voirdire,butchose notto. Defendantalso could have

   raisedtheissuepriortojurydeliberationssotheCotu.
                                                  tcouldhavemadeadeterminationwhether
   JtlrorN tlm ber4 should have been excused and replaced by an altem ate,butagain chose notto.

   OnlyafterthejuryreturnedallunfavorableverdictdidDefendantchoosetoraisethisissue.
Case 1:16-cv-24687-KMW Document 342 Entered on FLSD Docket 11/26/2018 Page 2 of 2




   Consequently,Defendanthasnotshown good causeforissuing asubpoenato JurorNumber4's

   fonneremployer.Accordingly,itis
         .




             ORDERED thatDefendant'sM otionforLeaveto ServeThird-partySubpoenagDE 334j
   isD EN IED .
                                                             N
             DON E AND ORDERED in M iami,Florida,this        day ofN ovember,2018.

                                                         h



                                           PA TRICJA A .SEI
                                           U N ITED STA TES D ISTRICT JUD G E

             A 11counselofrecord
